UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from , to . Commission file number 000-54589 Awareness for Teens, Inc. (Exact name of small business issuer as specified in its charter) Nevada 27-3103778 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3416 Rollsreach Drive, San Diego, California 92111 (Address of principal executive offices) (858) 560-0987 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx Noo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of September 30, 2013 and as of the date hereof: 2,250,000 PART 1. FINANCIAL INFORMATION FORWARD-LOOKING INFORMATION All statements contained in this Form 10-Q, other than statements of historical facts, which address future activities, events or developments, are forward-looking statements, including, but not limited to, statements containing the words "believe," "anticipate," "expect" and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Consequently, all of the forward-looking statements made in this Form 10-Q are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. Certain statements contained below are forward-looking statements (rather than historical facts) that are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. As used in this Form 10-Q, unless the context requires otherwise, "we" or "us" means Awareness for Teens, Inc. 2 ITEM 1. FINANCIAL STATEMENTS. AWARENESS FOR TEENS, INC. (A Development Stage Company) FINANCIAL REPORTS SEPTEMBER 30, 2013 DECEMBER 31, 2012 (UNAUDITED) 3 AWARENESS FOR TEENS, INC. (A Development Stage Company) CONTENTS FINANCIAL STATEMENTS Condensed Balance Sheets 5 Condensed Statements of Operations 6 Condensed Statements of Stockholders' Equity 7 Condensed Statements of Cash Flows 8 Notes to Condensed Financial Statements 9 4 AWARENESS FOR TEENS, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Officers advances Total current liabilities STOCKHOLDERS’ EQUITY Common stock: $0.001 par value; authorized 50,000,000 shares; issued and outstanding: 2,250,000 shares at September 30, 2013 and December 31, 2012 Additional paid in capital Accumulated deficit during development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Financial Statements. 5 AWARENESS FOR TEENS, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months Ended Nine months Ended April 28, (Inception) to September 30, September 30, September 30, September 30, September 30, Revenues $
